Citation Nr: 0729468	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the ears.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

The instant appeal arose from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Reno, Nevada, which denied the claim on appeal.


FINDING OF FACT

The veteran has external ear tenderness due to frostbite in 
service.


CONCLUSION OF LAW

Frostbite of the ears was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has stated that he sustained frostbite to the 
ears when he crossed the Artic Circle on board the U.S.S. 
Johnson in September 1957.  He reports that while he was 
performing lookout duty, he was on the deck of the ship for 
several minutes without ear protection.  He testified that he 
was seen by a corpsman several days after his ears were 
exposed to the cold, and he was given what he thought were 
aspirin for his ear pain.  He stated that after that 
treatment he did not seek treatment again for his ear pain 
until four or five years ago.
 
Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that service connection is warranted for residuals of 
frostbite to the ears.  

A certificate in the claims folder indicates that the veteran 
was on board a vessel that crossed the Arctic Circle in 
September 1957.  A statement from an individual who served 
with the veteran at that time noted that the lookouts on the 
ship were "subject to bitter cold, wet, and windy 
conditions" when they crossed the Arctic Circle.  The 
service medical records are silent as to any complaint, 
treatment, or diagnosis referable to frostbite of the ears.  

In 2005, R. Weingarten, M.D., excised a benign ear lesion 
from the veteran's right ear.  He prepared a statement which 
noted, "[The veteran] had frost bite in 1957 when at the 
arctic circle.  We have found in some patients with frost 
bite later in life begin having external ear tenderness which 
[the veteran] has."  In August 2007, Dr. Weingarten provided 
a supplemental medical opinion which stated that "[the 
veteran's] condition stems from the frostbite he suffered 
while stationed by the U.S. Navy, in the Arctic Circle, in 
1957."  He elaborated that, "We, as a medical community, 
have observed that many patients with [the veteran's] history 
of frost bite, later in life suffer from the extreme external 
ear tenderness and surrounding skin problems that have 
affected [the veteran]."

Thus, the evidence of record supports a finding that the 
veteran sustained frostbite in service and that he currently 
has ear tenderness and skin problems as a result.  For these 
reasons, service connection is not warranted for residuals of 
frostbite of the ears.  As service connection is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary.  




ORDER

A claim for service connection for residuals of frostbite to 
the ears is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


